Per Curiam:
This case is ruled by the City v. Girard’s Heirs, 9 Wright, 9. It is there held that the heirs of Stephen Girard are now concluded by the decree of the United States Court in the case of Vidal v. Girard’s Executors, 2 Howard, S. C., 127, in which the validity of the trusts of the will was established. It matters not that grounds are now taken and arguments brought forward which were not presented and passed upon in that case. They should have been presented if meant to be relied on. If the trusts are invalid now, they were invalid then. Nothing which has since occurred can affect this question. Whether the trustees rightly construe theprovisions of the will or are rightly administering them, are questions which do not affect their validity. As to the contention that the city has relinquished the trust to the board of city trusts, that would not avail the appellants, if it were so. It is fully *361met and answered by the decision of this court in Philadelphia v. Fox et al., 14 P. F. Smith, 169. The directors of city trusts are a department of the municipality which the Legislature had a constitutional right to establish. A man who constitutes such a municipality his trustees, does so subject to all the changes which the sovereign power may make in its character and organization: Girard v. Philadelphia, 7 Wallace, 1.
This renders it unnecessary to consider the question of the Statute of Limitations.
Decree affirmed and appeal dismissed at the costs of the appellants.